Judgment upon a verdict directed in favor of plaintiff, unanimously reversed, on the law, and a new trial ordered, with $50 costs to abide the event. The intent of the letter of August 24, 1962 was in our opinion a question of fact for the jury, and the determination by the court that the letter constituted a breach of contract as a matter of law must accordingly be deemed error. We find no other evidence on which to predicate a breach of contract as a matter of law. Plaintiff’s contention that defendant’s promise was wholly unconditional is in plain conflict with its terms, and whether defendant performed its implied covenant to use reasonable efforts to effect sales was on this record an issue of fact to be resolved by the jury.
Concur — Botein, P. J., McNally, Stevens, Steuer and Staley, JJ.